DETAILED ACTION
Status of Claims
The following is a final office action in response to the amendment filed December 15, 2020.  Claims 1-9 and 11-21 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 

	
	


Double Patenting
Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-9 and 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No. 9,779,450 B2  (application No. 13/027913).   Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-9 and 11-21 currently under examination are substantially similar to claims 1-21 of US Patent No. 9,779,450 B2.  
Claims 1-9 and 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,395307 B2  (application No. 15/688226).   Although the conflicting claims are not identical, they are 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-8, 11, 12, and 15-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drakoulis et al (US 2010/0293068 A1) in view of Ericsson et al (US 2004/02200821 A1).  

Regarding claims 1, 15, and 19, Drakoulis discloses a method comprising:
            detecting a plurality of location-enabled client devices located within a pre-configured physical location, each of the plurality of location-enabled client devices having a mobile device auction application (Drakoulis:  Figure 3 - detect consumer presence 67);
transmitting electronic notifications to the plurality of location- enabled client devices, each of the electronic notifications indicating that the mobile auction for one or more items is to occur via the mobile device auction application (Drakoulis:  Figure 3 - send bid info 68, paragraph [0068] - Upon immediately detecting the presence of such a consumer 37, the mall server 20, via the first communication path 35, sends the above described message or messages to the consumer 37 in step 68);
initiating the mobile auction in response to a pre-configured time arriving (Drakoulis:  Figure 3 - start bid event 70);
receiving, after the pre-configured time, from one or more of the plurality of location-enabled client device, one or more bid interactions for the mobile auction, the one or more bid interactions input via mobile device auction application in an opened state (Drakoulis:  Figure 3, paragraph [0072] - In step 70, the mall bid application 22 starts a bid event. In step 72, the application 22 determines if the consumer bid is received within an ongoing bid period).
Ericsson does not expressly disclose detecting a current time falls within a predefined pre-auction time window of a mobile auction; in response to detecting, transmitting electronic notifications.  Ericsson discloses a current time falls within a predefined pre-auction time window of a mobile auction; in response to detecting, transmitting electronic notifications (Ericsson: paragraph [0021] - Notices will be sent to predetermined recipients at a predetermined time prior to the predetermined auction beginning time, such as 30 minutes prior. The notices would be transmitted over the internet).  


Regarding claims 2, 16, and 20, Drakoulis and Ericsson teach or suggest all the limitations of claims 1, 15, and 19 as noted above.  Drakoulis further discloses wherein the electronic notifications include a user interface button configured to open the mobile device auction application and provide for registration with the mobile auction (Drakoulis: paragraph [0070] - As soon as the mall server 20 detects a consumer device 36 which has the downloaded auction or bid application program within the geographic parameter of the mall server 20 sends the message via the Internet 32 through the consumer's cellular phone 36. The message may include an initial welcoming introduction text. Next, the message from the mall server 20 can include information about any ongoing bid period and invite the consumer to view the products offered during the ongoing bid period or periods).  

Regarding claims 3 and 17, Drakoulis and Ericsson teach or suggest all the limitations of claims 1 and 15 as noted above.  Drakoulis further discloses wherein the electronic notifications are mobile device operating system (OS) notifications (Drakoulis: paragraph .  

Regarding claims 4 and 18, Drakoulis and Ericsson teach or suggest all the limitations of claims 1 and 15 as noted above.  Drakoulis further discloses wherein the electronic notifications are network service message notifications (Drakoulis: paragraph [0070] - the mall server 20 sends the message via the Internet 32 through the consumer's cellular phone 36). 

Regarding claim 5, Drakoulis and Ericsson teach or suggest all the limitations of claim 1 as noted above.  Drakoulis does not expressly disclose wherein the network service message notifications include at least one of: short message service (SMS) notifications, or multimedia service (MMS) notifications.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The steps would be performed the same regardless of the type of message notification.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
 
Regarding claim 6, Drakoulis and Ericsson teach or suggest all the limitations of claim 1 as noted above.  Drakoulis further discloses wherein each of the plurality of location-enabled client devices comprises a wireless sensor (Drakoulis: paragraph [0067] - The mall bid application 22 may also implement a global positioning system (GPS) sequence . 

Regarding claim 7, Drakoulis and Ericsson teach or suggest all the limitations of claim 1 as noted above.  Drakoulis further discloses wherein the wireless sensor is at least one of: a global positioning service (GPS) sensor (Drakoulis: paragraph [0067] - The mall bid application 22 may also implement a global positioning system (GPS) sequence to detect enrolled consumer devices 36 are GPS enabled. This enables the server 20 to immediately detect the presences of an enrolled consumer 37, such as consumer 37 shown in FIG. 2, as soon as the consumer 37 enters the geographic boundary or parameters of the mall 28). 

Regarding claim 8, Drakoulis and Ericsson teach or suggest all the limitations of claim 6 as noted above.  Drakoulis further discloses wherein the detecting of the plurality of location-enabled client devices comprises: determining each of the plurality of location-enabled client devices is within the pre-configured physical location based on data generated by the respective location-enabled client device’s wireless sensor (Drakoulis: paragraph [0067] - The mall bid application 22 may also implement a global positioning system (GPS) sequence to detect enrolled consumer devices 36 are GPS enabled. This enables the server 20 to immediately detect the presences of an enrolled consumer 37, . 


Regarding claim 11, Drakoulis and Ericsson teach or suggest all the limitations of claim 1 as noted above.  Drakoulis further discloses wherein the pre-configured physical location includes a vicinity surrounding a physical place (Drakoulis: paragraph [0049] - In a general meaning of a "mall", the mall 28 can include a group of merchants or retailers 24, 26A-26G located within a defined physical geographic location or perimeter 50. The perimeter may take any configuration. The term "mall" 28 as used herein may also include one or a plurality of retailers 24, 26A-26G located in an open, uncovered single mall like structure, such as individual retail stores in a downtown area, but generally in close proximity to each other. The term "mall" 28 may also be a group of retailers 24, 26A-26G having individual stores, kiosks, or other retail facilities in a single large covered building). 

Regarding claim 12, Drakoulis and Ericsson teach or suggest all the limitations of claim 1 as noted above.  Drakoulis further discloses transmitting an electronic confirmation to a client device, wherein the electronic confirmation indicates a predetermined period of time during which the one or more items are available for purchase, the client device being one of the plurality of location-enabled client devices (Drakoulis: paragraph [0077]  - direct notice to the mobile devices 36, 38 or to the desktop 44 of a winning identification or code which identifies the highest bidder for each product . 


Regarding claim 21, Drakoulis and Ericsson teach or suggest all the limitations of claim 1 as noted above.  Ericsson further discloses wherein the electronic notifications indicate a time remaining before the pre-configured time that the mobile auction is initiated (Ericsson: paragraph [0021] - Notices will be sent to predetermined recipients at a predetermined time prior to the predetermined auction beginning time, such as 30 minutes prior. The notices would be transmitted over the internet).




Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drakoulis et al (US 2010/0293068 A1) in view, in view of Ericsson et al (US 2004/0220821 A1), and further in view of Chen et al (US 2011/0173062 A1).  

Regarding claim 9, Drakoulis and Yee teach or suggest all the limitations of claim 1 as noted above.  The combination of Drakoulis and Yee does not disclose wherein each of the electronic notifications directions to a location of one or more items of the mobile auction, the directions included in each electronic notification with respect to a current location of a client device of the plurality of location-enabled client devices receiving the respective electronic notification.  However, Chen teaches wherein each of the electronic notifications directions to a location of one or more items of the mobile auction, the directions included in each electronic notification with respect to a current location of a client device of the plurality of location-enabled client devices receiving the respective electronic notification (Chen: column 14 lines 25-35- Guide listings module 520 may provide a description of a restaurant or restaurants including an address, phone number, cuisine type, hours of operation, driving directions, a map, and other characteristics, at description module 522. The user may also view auctions associated with this restaurant and current auctions that are in progress).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Drakoulis and Ericsson, in the apparatus and method wherein each of the electronic notifications directions to a location of one or more items of the mobile auction, the directions included in each electronic notification with respect to a current location of a client device of the plurality of location-enabled client devices receiving the respective electronic notification, as taught by Chen since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so .

Claims 13 and 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drakoulis et al (US 2010/0293068 A1) in view, in view of Ericsson et al (US 2004/0220821 A1), and further in view of Yee et al (US 2008/10909301 A1).  



Regarding claim 13, Drakoulis and Ericsson teach or suggest all the limitations of claim 1 as noted above.  The combination of Drakoulis and Ericsson does not disclose wherein the mobile auction auctions a plurality of substantially identical items.  However, Yee teaches wherein the mobile auction auctions a plurality of substantially identical items (Yee: paragraph [0045] - Items may be sold by merchants in large quantities at a lower per-item rate than purchases of the item in smaller quantity. Thus, purchasers of the item may save money by buying large quantities of the item. However, a purchaser may not need or want a large quantity of the item. Depending on the nature of the item, purchasing a large number of items may result in waste if the additional items are not used in a timely fashion. A purchaser or user may federate with other users to inform the other users of the purchase. The other users may join in the purchase such that each participating user may divide the items based on a respective paid amount).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Drakoulis and Ericsson, in the apparatus and method wherein the mobile auction auctions a plurality of substantially identical items, as taught by Yee since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would provide lower per item rate (Yee: paragraph [0045]).


Regarding claim 14, Drakoulis, Ericsson, and Yee teach or suggest all the limitations of claim 13 as noted above.  Yee further discloses determining a number of winning auction participants based on a quantity of the plurality of substantially identical items and bids received (Yee: paragraph [0045] - Items may be sold by merchants in large quantities at a lower per-item rate than purchases of the item in smaller quantity. Thus, purchasers of the item may save money by buying large quantities of the item. However, a purchaser may not need or want a large quantity of the item. Depending on the nature of the item, purchasing a large number of items may result in waste if the additional items are not used in a timely fashion. A purchaser or user may federate with other users to inform the other users of the purchase. The other users may join in the purchase such that each participating user may divide the items based on a respective paid amount).




Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625